EXHIBIT 10.3 BANK OF NEW ORLEANS AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the 28th day of October 2008, between Bank of New Orleans (the “Bank”), a federally chartered savings bank is a wholly owned subsidiary of Louisiana Bancorp, Inc. (the “Corporation”), and Lawrence J. LeBon, III (the “Executive”). WITNESSETH WHEREAS, the Executive is currently employed as President and Chief Executive Officer of the Bank; WHEREAS, the Executive is currently employed as President and Chief Executive Officer of the Corporation, a Louisiana corporation (the Corporation and the Bank are referred to together herein as the “Employers”); WHEREAS, the Bank adopted a Plan of Conversion pursuant to which the Bank converted to a federally chartered stock savings bank and became a wholly owned subsidiary of the Corporation (the “Conversion”); WHEREAS, the Bank and the Executive have previously entered into an employment agreement dated July 9, 2007 (the “Prior Agreement”); WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as well as certain other changes; WHEREAS, the Bank desires to assure itself of the continued availability of the Executive’s services as provided in this Agreement; WHEREAS, the Executive is willing to serve the Bank on the terms and conditions hereinafter set forth; and WHEREAS, the Executive is concurrently entering into a separate employment agreement with the Corporation; NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Bank and the Executive hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Annual Compensation.The Executive's “Annual Compensation” for purposes of determining severance payable under this Agreement shall be deemed to mean the sum of (i) the annual rate of Base Salary as of the Date of Termination, and (ii) the cash bonus, if any, earned by the Executive for the calendar year immediately preceding the year in which the Date of Termination occurs. (b)Base Salary.“Base Salary” shall have the meaning set forth in Section 3(a) hereof. (c)Cause.
